            Case 2:19-cv-01094-TLN-EFB Document 30 Filed 09/11/20 Page 1 of 2



 1   Nicholas A. Migliaccio (pro hac vice)
 2   nmigliaccio@classlawdc.com
     Jason S. Rathod (pro hac vice)
 3   jrathod@classlawdc.com
     MIGLIACCIO & RATHOD LLP
 4   388 Market Street, Suite 1300
     San Francisco, California 94111
 5   Office: (415) 489-7004
 6
     Attorneys for Plaintiff
 7
 8                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
 9
     AMBER DOBSON, on behalf of herself and all            Case No. 2:19-CV-01094-TLN-EFB
10   others similarly situated,
11                                                         STIPULATION FOR EXTENSION OF TIME
                     Plaintiffs,                           TO FILE DISPOSITIONAL DOCUMENTS
12
            v.
13                                                         Honorable Troy L. Nunley
     ZENIMAX MEDIA INC., BETHESDA
14   SOFTWORKS LLC, BETHESDA GAME
     STUDIOS, and DOES 1 through 100, inclusive,
15
16                   Defendants.

17
18
                 On July 28, 2020, the parties filed a notice of settlement (Docket Entry 26) notifying the
19
20      court that they had reach an agreement in principle, that they anticipated finalizing the settlement

21      agreement within thirty (30) days, and would file a notice of dismissal once the agreement was final.
22      On July 29, 2020, the Court issued a Minute Order (Docket Entry 27) ordering the parties to file
23
        dispositional documents by August 28, 2020.
24
                 On August 27, 2020, the parties sought an extension of time to file the dispositional
25
26      documents until August 26, 2020 (Docket Entry 28). On August 27, 2020, the Court entered a

27      Minute Order (Docket Entry 29) ordering the parties to file dispositional documents by September
28      18, 2020.
     STIPULATION FOR EXTENSION OF TIME
     Case No. 2:19-CV-01094

                                                      1
            Case 2:19-cv-01094-TLN-EFB Document 30 Filed 09/11/20 Page 2 of 2


               The parties continue to diligently work toward finalizing the settlement agreement in
 1
 2      accordance with the Court’s Order. However, the parties recently decided that it is in their collective

 3      interest to seek more time to ensure that the settlement agreement is properly drafted in light of the
 4
        complexity of the case, and that it is in accordance with all applicable rules. The parties anticipate
 5
        needing an additional week to finalize the agreement and file the dispositional documents. The
 6
 7      parties respectfully request that the Court extend the time allowed to file dispositional documents

 8      an additional seven (7) days, until September 25, 2020.
 9
10
            DATED: September 11, 2020              ***
11
12                                                 Respectfully submitted,

13                                                 By: /s/ Nicholas A. Migliaccio
14
15                                                 Nicholas A. Migliaccio (pro hac vice)
                                                   nmigliaccio@classlawdc.com
16                                                 Jason S. Rathod (pro hac vice)
                                                   jrathod@classlawdc.com
17                                                 MIGLIACCIO & RATHOD LLP
18                                                 412 H Street NE, 3rd Floor
                                                   Washington, DC 20002
19                                                 Tel: (202) 470-3520/Fax: (202) 800-2730

20
21
22
23
24
25
26
27
28

     STIPULATION FOR EXTENSION OF TIME
     Case No. 2:19-CV-01094

                                                      2
